DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song (US 2012/0086654) in view of Kim et al. (US 2011/0228188).
Regarding claim 29, Song discloses a display device (see figures 1-2C, for instance), comprising: a first data line (120, leftmost in fig. 2A) electrically connected to a first thin film transistor (T, leftmost in fig. 2A); a first pixel electrode (130, leftmost in fig. 2A) electrically connected with the first thin film transistor; a second data line (120, rightmost in fig. 2A) electrically connected to a second thin film transistor (T, rightmost in fig. 2A); a second pixel electrode (130, rightmost in fig. 2A) electrically connected with the second thin film transistor; a first touch sensing electrode (141, left of fig. 2B) corresponding to the first pixel electrode (130) and insulated from the first pixel electrode; a second touch sensing electrode (140, middle fig. 2B) corresponding to the second pixel electrode (130) and insulated from the second pixel electrode; a first sensing line (160, top, see fig. 2A) electrically connected with the first touch sensing electrode (141, left fig. 2B) via a first common electrode contact hole (151, 
Kim discloses a display device (see figures 4-5, for instance), comprising: a first data line (130, left) electrically connected to a first thin film transistor (Tr); a first pixel electrode (160, right) electrically connected with the first thin film transistor via a first pixel electrode contact hole (157, left); a second data line (130, right) electrically connected to a second thin film transistor (Tr, right); a second pixel electrode (160, right) electrically connected with the second thin film transistor via a second pixel electrode contact hole (157, right).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the alternative layering order of the FFS display of Kim in the FFS device of Song. The motivation for doing so would have been 
Regarding claim 30, Song in view of Kim discloses the display device of claim 29, wherein the first common electrode contact hole (151) is positioned adjacent to the first thin film transistor (T, left), and the first pixel electrode contact hole (157, Kim) is positioned adjacent to the first thin film transistor (T, left), and wherein the second common electrode contact hole (151, middle) is positioned adjacent to the second thin film transistor (T, right), and the second pixel electrode contact hole (157, Kim) is positioned adjacent to the second thin film transistor (T, right). 
Regarding claim 31, Song in view of Kim discloses the display device of claim 29, wherein the first pixel electrode contact hole (157, Kim) overlaps with the first pixel electrode (130, left), and the second pixel electrode contact hole (157, Kim) overlaps with the second pixel electrode (130, right). 
Regarding claim 32, Song in view of Kim discloses the display device of claim 29, wherein the first pixel electrode (130, left) includes a slit (see Kim [0048]) that overlaps with the first touch sensing electrode (141). 
Regarding claim 33, Song in view of Kim discloses the display device of claim 32, wherein the first sensing line (160) is parallel with the slit (Kim [0048]) of the first pixel electrode (130). 
Regarding claim 36, Song in view of Kim discloses the display device of claim 29, wherein the first data line (120, left) overlaps with the first sensing line (160), and the second data line (120, middle) overlaps with the second sensing line (160, since lines 160 cross each and every data line 120). 
Regarding claim 38, Song in view of Kim discloses the display device of claim 29, comprising: a plurality of touch sensing electrodes (141, 142) arranged in a column, the plurality of touch sensing electrodes including the first touch sensing electrode (141, top) and the second touch sensing electrode (141, middle), wherein each of the first sensing line and the second sensing line overlaps with the plurality of touch sensing electrodes (141, 142). 
Regarding claim 41, Song in view of Kim discloses the display device of claim 29, wherein the first sensing line (160) has a first portion overlapping with the first common electrode contact hole (151) and being wider than other portions of the first sensing line (See fig. 2A), and wherein the first portion of the first sensing line includes a protrusion toward the first pixel electrode contact hole (157, Kim). 
Regarding claim 45, Song in view of Kim discloses the display device of claim 29, further comprising: an insulating layer (150) between the first sensing line (160) and the first touch sensing electrode (141), the first sensing line (160) being connected to the first touch sensing electrode (141) via the first common electrode contact hole (151) thorough the insulating layer (150). 
Regarding claim 46, Song in view of Kim discloses the display device of claim 29, further comprising: a sensing circuit ([0042]) electrically connected with the first sensing line (160, top) and the second sensing line (160, middle), wherein the first sensing line and the second sensing line are configured to transmit an electrical signal to the first touch sensing electrode and the second touch sensing electrode ([0042]), respectively, and the sensing circuit is configured to detect a touch from the first touch sensing electrode (141, top) via the first sensing line (160, top) and a touch from the second touch sensing electrode (141, middle) via the second sensing line (160, middle). 
Regarding claim 47, Song discloses a display device (see figures 1-2C, for instance), comprising: a gate line (110) electrically connected to a thin film transistor (T); a data line (120) electrically connected to the thin film transistor; a pixel electrode (130) electrically connected with the thin film transistor via a first contact hole; a touch sensing electrode (141) corresponding to the pixel electrode (130) and insulated from the pixel electrode; and a sensing line (160) electrically connected with the touch sensing electrode via a second contact hole (151), wherein the data line (120) and the gate line (110) overlap with the sensing line (160), and wherein at least one of the data line (120) and the gate line (110) is parallel with the sensing line (160, see fig. 2A). However, 
Kim discloses a display device (see figures 4-5, for instance), comprising: a pixel electrode (160) electrically connected with a thin film transistor (Tr) via a first pixel electrode contact hole (157).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the alternative layering order of the FFS display of Kim in the FFS device of Song. The motivation for doing so would have been to obtain a wide viewing angle while also enhancing anti-static properties for device operation and protection, as taught by Kim ([0008]; [0017]). 
Regarding claim 48, Song in view of Kim discloses the display device of claim 47, wherein the first contact hole (157, Song) is positioned adjacent to the thin film transistor (Tr, Kim), and the second contact hole (151) is positioned adjacent to the thin film transistor (T).
Allowable Subject Matter
Claims 34-35, 37, 39-40 and 42-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        5/7/2021